Citation Nr: 0529480	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-20 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from July 1990 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Anchorage, Alaska.  


FINDING OF FACT

Medical records do not provide evidence or a medical opinion 
that the veteran's current bilateral CTS, first demonstrated 
many years after discharge from service, is etiologically 
related to military service or any service-connected 
disability.


CONCLUSION OF LAW

The veteran is not shown to have bilateral CTS which was 
incurred in or aggravated by active military service or is 
secondary to a  service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3. 156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in September 2001, prior to the initial AOJ 
decision in November 2001.  

The veteran's claim for service connection for the disability 
at issue was received in July 2001.  By letter dated in 
September 2001, the RO advised the veteran of the criteria 
for establishing his claim, the types of evidence necessary 
to prove his claim, the information necessary for VA to 
assist him in developing his claim, and the evidence that the 
RO had received.  The veteran was notified of which portion 
of that evidence he was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
his behalf.  The letter suggested that he submit any evidence 
in his possession.  The letter also informed the veteran that 
at his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Thus, the contents of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

The record reflects that he and his representative were 
provided with copies of the November 2001 rating decision; 
the June 2003 statement of the case; and the supplemental 
statement of the case issued in August 2004.  By way of these 
documents, the veteran was again informed of the evidence 
needed to support his claim for service connection.  
Moreover, these documents provided notice of the laws and 
regulations, the cumulative evidence already of record, and 
the reasons and bases for the determination made regarding 
the claim, which the Board construes as reasonably informing 
him of the information and evidence not of record that is 
necessary to substantiate his claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  All the 
above notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.  

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, and the September 2001 VA examination 
report have been obtained and associated with the claims 
file.  The veteran does not assert that there is additional 
evidence to be obtained or that there is a request for 
assistance that has not been acted upon.  All records 
obtained or generated have been associated with the claims 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2005).


Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Pertinent Laws and Regulations

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

The Court has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of section 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
section 3.303(b) if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, and as pertinent in the present case, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation..  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  


C.  Factual Background

The veteran's service medical records (SMRs) show treatment 
for symptoms consistent with Raynaud's syndrome, for which 
service connection has been previously granted, with a 
disability rating of 40 percent assigned.  However, the SMRs 
are entirely negative for complaints, findings, or treatment 
of symptoms associated with carpal tunnel syndrome.

Post-service VA and private outpatient treatment records 
together cover the period from 2001 to 2004, and show 
treatment for complaints consistent with bilateral CTS 
beginning in May 2001.  The veteran underwent VA examination 
in September 2001, for complaints of hand numbness associated 
with recently diagnosed bilateral CTS.  Examination of the 
wrists showed positive Tinel's and Phalen's signs, 
bilaterally.  The pinch test was 3+ of 5+ bilaterally, and 
grip strength was 4+ of 5+ bilaterally.

The introduction to the examination report indicates that the 
examiner was requested to render an opinion as to whether it 
is (1) more likely than not, (2) less likely than not, or (3) 
as likely as not that the claimed condition is secondary to 
the veteran's service-connected condition.  In response, at 
the conclusion of the examination, the examiner stated, "It 
is less likely than not that [the veteran's] carpal tunnel 
syndrome is related to his Raynaud's."  The remaining 
records show ongoing treatment for mild CTS.  These treatment 
records do not, in any way, suggest that bilateral CTS had 
its onset during the veteran's military service.  

By letter of November 2003, the RO notified the veteran that 
a hearing had been scheduled for him the following month.  On 
the scheduled date of the hearing, the veteran cancelled the 
hearing and accepted, in lieu thereof, an informal conference 
with an RO Decision Review Officer.  The veteran was given 60 
days to submit a medical statement, based on review of his 
service medical records, pertaining to the initial onset of 
his CTS.  However, a review of the veteran's claims file does 
not reflect that any such supporting evidence has been 
submitted.  The 60-day period has expired, and the case is 
ready for appellate review. 

D.  Analysis

As noted, the veteran's SMRs are entirely negative for 
complaints, symptoms, or findings suggestive of bilateral 
CTS.  As such, they do not affirmatively establish that his 
current bilateral CTS had its onset during military service.

The earliest recorded medical history places the presence of 
pertinent complaints in May 2001, about two years after his 
separation from active service in 1999.  This date leaves a 
significant gap between service and the initial confirmation 
of bilateral CTS, with no clinical support for acute or 
inferred manifestations or continued symptoms.  That is, 
there is no competent evidence of continuing or chronic 
bilateral CTS immediately following service.  Thus, 
chronicity and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b); Savage, at 498.  

Moreover, no medical expert of record has suggested that the 
veteran's bilateral CTS first began during military service.  
No additional post-service medical records that discuss the 
etiology of the veteran's bilateral CTS have been obtained 
and associated with the claims folder.  

To the extent that the veteran is claiming service connection 
for bilateral CTS on a secondary basis, the Board finds that 
the post-service medical evidence fails to indicate that any 
service connected disability played a significant role in the 
development or worsening of it.  Thus, the Board finds that 
there is no medical basis for holding that the veteran's 
claimed CTS and any service-connected disability is 
etiologically or causally associated.  This also refutes any 
grant of service connection on the basis of the judicial 
precedent in Allen, which would be permitted if any service-
connected disability wer causing aggravation of the bilateral 
CTS, a relationship which must be shown by professional 
evidence.

The Board notes that the veteran was given an opportunity to 
obtain and submit a medical opinion for consideration in his 
appeal.  No additional evidence was subsequently submitted to 
VA.  Therefore, the only evidence which relates the veteran's 
current bilateral CTS to service are his own contentions.  
Nothing on file shows that he has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.

Here, the weight of the evidence is against the veteran's 
claim.  Consequently, the Board must conclude that the claims 
folder contains no competent evidence associating the 
veteran's bilateral CTS, which was first documented two years 
after his separation from service, to his active military 
duty.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has bilateral CTS, which 
is traceable to his military service, either having its onset 
during service, as the product of continued symptoms since 
service, or as secondary to an already service-connected 
disability.  As a result, the veteran's claim of service 
connection for bilateral CTS must be denied.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


